Remarks
Claims 1-3, 5-12, and 14-20 have been allowed 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the noted features of the applicant's invention.
Applicant's arguments filed 10/25/2021 have been fully considered and are persuasive. The rejections under 35 U.S.C. 103 of claims 1-3, 5-12, and 14-20 have been withdrawn. Claims 1-3, 5-12, and 14-20 have been allowed.
	Independent claims 1,8, and 15 are related to prior arts: US 20160048572 A1 ; Khandelwal; Ankit et al. (hereinafter Khan) in view of US 20150310082 A1; Han; Luke Qing et al.  (hereinafter Han), US 20150106325 A1; Cole; Richard J. et al. (hereinafter Cole), US 20120130940 A1 Gattani; Abhishek et al.(hereinafter Gat), US 20160011980 A1; KOIKE; Yasuo et al. (hereinafter Koike) and US 20180203931 A1; Abson; Will 			Khan Systems and methods for building a distributed dwarf cube comprising dwarf cuboid using mapreduce technique. Han teaches systems and methods for building data cubes to be stored in a cube store are presented. In some embodiments, a metadata engine generates the cube metadata. In further embodiments, cube data is generated by a cube build engine based on the cube metadata and source data. The cube build engine performs a multi-stage MapReduce job on the source data to produce a multi-dimensional cube lattice having multiple cuboids. Cole teaches Techniques are 

The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations. The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. It is thereby asserted by the Examiner that, in light of the above and in further deliberation overall of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 							Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165